Exhibit 10.1

 

[g110841kmi001.jpg]

Atlantic Tele-Network, Inc.



600 Cummings Center

Beverly, MA 01915

Tel: (978) 619-1300

Fax: (978) 922-0079

 

Michael T. Prior

Chief Executive Officer

 

May 27, 2010

 

Leonard Q. Slap

Belmont, MA

 

Dear Lee:

 

I am delighted to offer you a position as Senior Vice President and General
Counsel of Atlantic Tele-Network, Inc. (“ATN”).    You will report to the Chief
Executive Officer.   You will have all typical duties of a company general
counsel, including corporate governance, litigation and overall legal strategy,
managing of legal expenses and you are also expected to be involved with our
strategic transactions and financings.

 

This position is based in our corporate headquarters, soon to be located in
Beverly Massachusetts.

 

Your initial base salary will be $225,000 per year, payable bi-weekly.  You will
be eligible for an annual cash performance bonus at a target maximum level 40%
of your base salary (pro-rated in the first year).  The bonus will be entirely
discretionary and not earned until paid.

 

In addition, subject to approval of the ATN board at its June 2010 meeting, you
will also receive an initial grant of ATN common stock options and/or restricted
stock.  As discussed, I expect to recommend numbers consistent with other senior
hires and that there would be a mix of restricted stock and options.   Any
equity grant also will be subject to vesting and other customary restrictions
and terms.  Our options typically vest at the rate of 25% a year for four years,
although the compensation committee has considered “cliffs” recently, which
might mean the first vesting is 50% after two years.   The underlying shares are
registered on the NASDAQ Global market.

 

--------------------------------------------------------------------------------


 

ATN has a history of providing very good benefits, including health, dental and
401(k) programs and you will generally be eligible to participate in all of
those programs and benefits.  I believe you have already had a conversation with
Justin outlining the current details of those benefit plans.

 

Vacation would be four weeks, but we have a “personal time off” plan which would
mean the PTO days will be more than 20 and I believe you also have been given
that information.  The PTO approach means that whether you are out for illness,
personal day or vacation it is all treated the same.

 

This offer assumes you can start employment in May.   Let’s discuss once you
have thought through it further.

 

If you accept this offer, you will be an employee-at-will, which means that each
of you and the Company are free to terminate the employment relationship at any
time with or without cause.  None of the Company’s current employees or
executives have employment agreements, excluding officers of certain
subsidiaries.

 

By joining the Company you are agreeing not to engage in any competitive work
during your employment or within six months after leaving its employment,
voluntarily or involuntarily.  For the purposes of this document, competitive
work is defined as performing work for, or directly benefiting, competitors of
the Company or any of our subsidiaries or affiliates.  You will also be expected
to sign a basic employee confidentiality agreement.  The equity plans have
further non-competition requirements.

 

I very much look forward to having you join the ATN team.  I am excited about
the opportunities and believe that you will be a major contributor to the
company’s success.  Please call me with any questions.

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Michael T. Prior

 

 

Michael T. Prior

 

 

 

 

 

 

 

 

/s/ Leonard Q. Slap

 

May 27, 2010

Leonard Q. Slap

 

Date

 

2

--------------------------------------------------------------------------------